10
il
12
13
14
15
16
7
18
19
20
2\
22
23
24
20
26
27
28

 

 

 

 

 

 

 

 

Case 5:20-cv-03780-BLF Document1 Filed 05/29/20 Page

Your Name:
Address:
Phone Number:

Fax Number:

NCC?

Lig LOE PLAS

Sofie
Mel Sevractrt clCsh Cem tf CA GbeOF
a é

 

E-mail Address: Deep Eleai'st: ¢ @) ganatl » Qos

Pro Se Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

 

 

Sam Se¥en
Plaintiff,

VS. |
Cad Ber Fra

Meuspag  (atlewevwg  wkakicy
7d vy v7

 

 

 

 

 

 

Case Nu

COMPLAINT

 

fy

 

aye

 

DEMAND FOR JURY TRIAL

 

 

 

 

Keap eur NOwe Cihigervra
_ f #8 v Yes|X | No
Cover nme dt. Leis pnanpran
Defendant.
PARTIES

1. Plaintiff. []Write your name, address, and phone number. Add a page for additional

plaintiffs. |

Name:
Address:
Telephone:

COMPLAINT
PAGE __ OF

CPT

SAI

2El Xorulra Maio (conyp oll BM FOOL
GOS UO SF¢E

[IDC TEMPLATE — Rev. 05/2017}

   

 

VKD

 
&e Ww kh

Cc Oo oOo NN DH Ww

i
i2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-cv-03780-BLF Document 1 Filed 05/29/20 Page 2 of 9

2. Defendants. [Write each defendant's full name, address, and phone number]

Defendant 1:

Name:
Address:

Telephone:

Defendant 2:

Name:
Address:

Telephone:

Defendant 3:

Name:
Address:
Telephone:

 

 

 

Spa Cepite | Melts Sipte lOO Sncrcomeoxte
Gls 336 bLIE

Kacp ViMy. Mowe Califorirg .
SLO ip? Kal Bil, Site LdiO Secu wivrlt, BP GE FRL
We 32 FPG.

Gupernniecnle Yea/as Pragictp
PO, Box 8085  Steramentes Gf GS P/2
ECP PS6 OES .

JURISDICTION

[Usually only two types of cases can be filed in federal court, cases involving “federal questions”
and cases involving “diversity of citizenship.” Check at least one box.

3. My case belongs in federal court

under

[Which federal law or right is involved?|

federal question jurisdiction because it is involves a federal law or right.

 

 

 

[| under

diversity jurisdiction because none of the plaintiffs live in the same state as any of the

 

defendants and the amount of damages is more than $75,000.

COMPLAINT

PAGE 3" OF _$ [JDC TEMPLATE — Rev. 05/2017]

 
a

Oo «fo ™~ BD wa

10
\l
12
13
14
15
16
17
18
19
20
24
22

24
25

27
28

 

 

Case 5:20-cv-03780-BLF Document1 Filed 05/29/20 Page 3 of 9

VENUE

[The counties in this District are: Alameda, Contra Costa, Del Norte, Humboldt, Lake, Marin,
Mendocino, Monterey, Napa, Sav Benito, Santa Clara, Sania Cruz, San Fraveisco, San MEMBER, OF
Sonoma. If one of the venue options below applies to your case, this District Court is the correct
place to file your lawsuit. Check the box for each venue option that applies. |
4. Venue is appropriate in this Court because:

K a substantial part of the events [am suing about happened in dus district.

Le | a substantial part of the property | am suing about is located in this district.

L | am suing the U.S. government, federal agency, or federal official in his or her

official capacity and I live in this district.

[| at least one defendant is located in this District and any other defendants are

‘Located in California.

INTRADISTRICT ASSIGNMENT

(This District has three divisions: (1) San Francisco/Oakland (2) San Jose; and (3) Eureka. First
write in the county in which the events you are suing about happened, and then match it to the
correct division. The San Francisco/Oakland division covers Alameda, Contra Costa, Marin, Napa,
San Francisco, San Mateo, and Sonoma counties. The San Jose division covers Monterey, San
Benito, Santa Clara, Santa Cruz counties. The Eureka division covers Del Norte, Bumboldt, Lake,
Mendocino counties, only if all parties consent to a magistrate judge. |

 

5. Because this lawsuit arose in spook Clk des County, it should be
assigned to the cin Wes.2 Division of this Court.

 

STATEMENT OF FACTS
[Write a short and simple description of the facts of your case. Include basic details such as where
the events happened, when things happened and who was involved. Put each fact into a separate,
numbered paragraph, starting with paragraph member 6. Use more pages as needed. |

I, Plaintiff, Sam Sohn respectfully declare the following facts and truth ;

- English is Plaintiffs second language and Plaintiff has language limitation. Plaintiff

prepared this complaint without help of interpreter and of attorney.

COMPLAINT
PAGE 4 OF f [JDC TEMPLATE — Rev. 052017]

 

 
me WW RG

oO Umm SON

10
(li
12
{3
14
15
16
17
18
19

24
22
23
24
25
26
27
28

 

 

 

 

 

 

 

 

 

 

 

 

Case 5:20-cv-03780-BLF Document 1 Filed 05/29/20 Page 4 of 9

The Defendant, California Housing Financing Agency ( CalF HA) is head quarter of
Defendant, Keep Your Home California (KYHC). US treasury transferred the F ederal
funds of multi billion dollars to the above Defendants to make mortgage payment of

Californian , to prevents the foreclosure of Californian because California is non judicial

foreclosure state.

My mortgage lender, Patelco Credit Union (PCU) was attempting to enforce the malicious
and illegal foreclosure against the Plaintiff because of their malicious desire to damage
and harm the Plaintiff, There PCU politically conspired with Ms. McCarthy in KYHC and
the president of CalFHA, Ms. Diane Richardson and the supervisor in Mr, Bill Feigle to

make Defendants reject funding for my mortgage payment.

Therefore, the above stated three Defendants committed the abusing the US treasury
funds and abusing the public power and housing discrimination and fraudulent fabrication
regarding the subject and racial discrimination and harassment and breach of contract

and fraudulent concealment and mental and financial cruelty against the Plaintiff.

Plaintiff was repeatedly qualified to receive the US treasury funds in KYHC to make the
Home Mortgage payments. However the above stated 3 defendants rejected to award to

Plaintiff the above funds.

In order to prevent that any other workers in KYHC award me the US treasury funds, the

above stated three defendants ordered that any other workers in KYHC would not involve

COMPLAINT
PAGES OF £_ [UDC TEMPLATE ~ Rev, 0572017]

 

 

 
9
10
mi
12
13
14
15
16
17
18
19
20
24
22
23
24
25
26
27
28

 

 

 

 

 

 

 

 

 

Case 5:20-cv-03780-BLF Document 1 Filed 05/29/20 Page 5 of 9
-&-

[Copy this page and insert it where you need additional space. /

and communicate with the Plaintiff. Therefore, MS MeCarthy closed the excess of my filed

from all other workers and she exclusively occupied my file and my case for about 4 years.

Therefore the above three Defendants induced and protected and encouraged in my

mortgage lender’s banking fraud and illegal foreclosure the they filed four times against

‘coe Piaimiiii.

When the Plaintiff fled the lawsuit of case Number I7cv 206849 against the PCU in the
Santa Clara superior Court, KYHC purposely rejected to cooperate in the discovery and
rejected to release any and all the proof or records and the witness to protect PCU. The
Defendants continued to speak fraudulent perjury to the court te make the PCU win in the

above lawsuit case. Therefore, the Plaintiff dismissed the case without. prejudice.

The Defendant, the Department of Government Claims Program only tried to politically
protect the KYHC. Therefore they rejected to communicate with the Plaintiff and they
continued speaking the untruth that Uney are not in the jeriadiction to handle the
complaint filed against KYHC. To my complaint filed against KYHC, they did not take

any kind communication and just sent me the denial letter dated December 2, 2019.

COMPLAINT
PAGE © OF Y_ poc rempLate- 05/7]

 

 

 

 
Ww

LA

oD co a

10
it
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:20-cv-03780-BLF Document1 Filed 05/29/20 Page 6 of 9

CLAIMS

First Claim \
Cheek Foypectoscre coctrt jorzpeury’
(Name the law or right violated: hatte ADS CEE MI Nation abusiig fectool )
(Name the defendants who violated it: THs ~H o.Certhy Treen \2 Sched ae Rue
. 7 pr Ol” ER NES
[Explain briefly here what the law is, what each defendant did to violate it, and how you were .

harmed You do rot need to make legal arguments. You cant refer back to pour séctenrertt of faces. }

 

 

 

Defendants in KYHC induced and cooperated conspired with Plaintiffs mortgage lender,
PCU to enforce the illegal foreclosure filed against me 4 times. Defendant’s very exited
and enjoyed with my mortgage lender in filing the malicious and illegal foreclosure.

Therefore, Defendants committed the following violation of law.

Plaintiff was qualified to receive the federal funds for the mortgage payment. The above 3
defendants in KYHC rejected to award the funds. KYHC declared that KYHC did not
enter to the final denial and wanted to enter to ihe reconsideration. To make PCU enforce

the illegal Foreclosure and to make POU win in the civil case NO. 37ev306849 in the

 

 

 

Superior Court of Santa Clara above stated defendants committed perjury saying lie
that KYHC entered to the final denial at that time. In order to protect and conceal the
foreclosure fraud that PCU committed , the Defendant, McCarthy continued fraudulent

fabrication in the business over site.

By the result of the illegal and malicious foreclosure filed 4 times that The Defendants
brought up by colluding with PCU , the Plaintiff suffered the serious financial damages
and mental damages and loss of time and damage of credit. It brought the Plaintiff's
serious medical damages . So many home buyers continued the harassment against the

Plaintiff for 3 years because they wanted to take advantage of foreclosure.

 

COMPLAINT
PAGE 7 OF ¢7 /iDC TEMPLATE - 05/17]

 

 

 

 

 
Ze

oo sD ww

a)

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

 

 

 

 

 

 

Case 5:20-cv-03780-BLF Document 1 Filed 05/29/20 Page 7 of 9

Claim .
rheqal Faeclesure paige y
(Name the law or right violated: Lode Meg Ose mote? a) heat Pe ‘fee boste!
. ng VO Feeneh 9
(Name the defendants who violated it: Dio Oy Cattiy Divo flere bi a2, foo yn
7 OWL Pee een

 

Therefore, the Defendant’s enforcing the continued foreclosure against the Plaintiff was
very unethical and brutal cruelty against the Plaintiff that brought the Plaintiffs
infinitive sacrifice . However, the Defendants, especially Ms. McCarthy, was too much

enjoying the Plaintiffs sacrifice.

The Defendants was always very rude and continued ignoring the Plaintiff. They
continued reject communication and to hung up telephone. To protect PCU in the case of
Number 17 ev 306849, Defendant, Mr. Bill Feigle claimed He that he did not know and did
not involve in my case in KYHC. Defendants handled the Federal funds like their private
money. I found on line that about one hundred peoples reported same kind complaint

against KYHC.

In order protect the fraudulent and illegal foreclosure enforced by PCU, the Defendants

were cooperating with PCU to Fabricate the subject related to the approval funding .

In order to politically protect KYHC, the Defendant, the department of government
claims program evaded and rejected all communication with the Plaintiff. ‘They only sent

the denial letter and claimed that they finished investigation.

COMPLAINT
PAGE £ OF ge [JDC TEMPLATE — 05/17}

)

 

 
SO sp mH hw Rl

oO

10
11
12

i4
15
16
7
18
19
20
21
22
23
24

26
27
28

 

 

 

 

 

 

 

 

 

 

 

Case 5:20-cv-03780-BLF Document 1 Filed 05/29/20 Page 8 of 9 oe

DEMAND FOR RELIEF
[State what you want the Court to do. Depending on your claims, you my ast te Court 9 cnn
you money or order the defendant to do something or Stop doing sont ng. if you w © as ing JO
money, you can say how putch you are asking for and why you Should get that amount,
the different kinds of harm caused by the defendant. |

In the front pages I, Plaintiff proved all the facts of history how Defendants victimized the
Plaintiff by committing their malicious cruelty against the Plaintiff. Defendants made
soimany different parties commit harassment and cruelty against the Plaintuff. The
Defendant enjoyed it. It resulted the serious mental damages and physical damages and
financial damages against the Plaintiff that can not be recovered.

l demand 5 million dollars

DEMAND FOR JURY TRIAL
(Check this box if you want your case to be decided by a jury, instead of a judge, if allowed. |

Plaintiff demands a jury trial on all issues.

Respectfully submitted,

ao

oo

of
Date: We OF, FAO Sign Name: C A Sy | ng
Print Name: SRB MPRA

COMPLAINT
PAGES OF _ (00 TEMPLATE ~ 05417]

 

 

 

 

 

 

 
 

Case 5:20-cv-03780-BLF Document 1 Filed 05/29/20 Page 9 of 9

I declare under penalty of perjury that the foregoing is true and correct and understand that
any false statement herein may result in dismissal of my claims.

Document Dated: May 27, 2020

Liyanid Marereite _Seerte__
Rosario Marinello Dafe

 

 
